         Case 1:20-cr-00160-MKV Document 356 Filed 05/07/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      May 7, 2021

VIA ECF

The Honorable Mary Kay Vyskocil
United States District Court
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

                       Re:     United States v. Navarro et al., 20 Cr. 160 (MKV)

Dear Judge Vyskocil:

        The Government respectfully writes in advance of the upcoming status conference in the
above-captioned case, scheduled for May 14, 2021, to provide the Court with a summary of a
conference call held with certain representatives of the remaining defendants in this matter. On the
call, representatives of the defendants requested to adjourn the date for filing of motions to
suppress evidence until August 27, 2021, due to trial conflicts (for certain defense counsel) and
the continued need to review discovery. The Government has no objection to that request, and has
requested, in light of the number of motions previewed by defense counsel, 60 days to respond to
the defendants’ motions to suppress. Defense counsel has requested thirty days for a reply, and the
Government has no objection to that request.

        The parties further conferred on the matter of expert disclosures and timing for any motions
relating to the preclusion of proposed experts. The Government has to date identified two experts
and provided summary reports relating to their anticipated testimony. No defense experts have yet
been identified. The Government has proposed that experts will be noticed to opposing counsel no
later than the close of the briefing schedule relating to motions for suppression, and that motions
relating to expert preclusion will be filed concurrent with motions in limine in advance of each
respective trial grouping, as those schedules are set. Representatives of the defense have asked that
deadlines for expert disclosures and motions in limine be set at the subsequent conference to be
held in the Fall of 2021.

       Finally, the parties jointly request that the upcoming status conference be convened
remotely, rather than in person, in light of the number of defendants and attorneys necessary to
        Case 1:20-cr-00160-MKV Document 356 Filed 05/07/21 Page 2 of 2

                                                                                         Page 2


proceed and the fact that many defendants and counsel would be required to travel from outside of
New York State.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                         by: __/s/_Andrew Adams____________
                                             Sarah Mortazavi
                                             Andrew Adams
                                             Assistant United States Attorneys
